Citation Nr: 0530676	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  05-01 164	)	DATE
	)
	)


THE ISSUE

Whether the September 20, 2004 decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for a skin disability should be reversed or revised on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran, who is the moving party in this case, served on 
active duty from August 1944 to March 1946.

By a rating decision dated August 2001, the RO denied 
entitlement to service connection for keratosis and skin 
cancer.  The veteran disagreed with that decision and 
perfected a timely appeal to the Board of Veterans' Appeals 
(Board).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004).

By a decision dated in September 20, 2004, the Board denied 
entitlement to service connection for a skin disability.  In 
January 2005, the Board indicated that it received the 
veteran's motion to reverse or revise the Board's September 
20, 2004 decision.  The veteran alleged that the Board had 
committed CUE in denying his claim for service connection for 
a skin disability.  Therefore, this matter is now before the 
Board as an original action pursuant to 38 U.S.C.A. § 
5109A(a) and 7111 (West 2002).


FINDINGS OF FACT

1.  On September 20, 2004, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a skin 
disability.

2.  On September 20, 2004, the correct facts, as they were 
known at the time, were before the Board, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.


CONCLUSION OF LAW

There was no CUE involved in the September 20, 2004, Board 
decision, which denied the veteran's application to reopen a 
claim of entitlement to service connection for a skin 
disability.  38 U.S.C.A. § 5109A, 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and unmistakable error

Laws and regulations

The veteran contends that the Board's decision of September 
20, 2004, was clearly and unmistakably erroneous when it 
denied his claim entitlement to service connection for a skin 
disability.  Accordingly, he requests that such decision be 
revised or reversed.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411 (2002).  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:
 
(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.
 
(b) Record to be reviewed.  (1) Review 
for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 
21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents possessed by 
VA not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.
 
(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board 
decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  
A disagreement as to how the facts were 
weighed or evaluated.
 
(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:
 
(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  
 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).
 
Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA of 2000 did not apply to CUE 
matters.  In Parker v. Principi, 15 Vet. App. 407, 412 
(2002), the Court noted that in light of Livesay, it was 
unnecessary to remand a CUE claim involving a RO decision to 
the Board for readjudication with consideration of the VCAA 
of 2000.  Therefore, the VCAA of 2000 is not applicable to 
the CUE claim.

Background

The veteran has claimed that the Board inappropriately 
weighed the evidence of record in denying the claim.  The 
veteran contends that the Board erred in the denial of 
service connection for skin cancer as a result of in-service 
sun exposure, where the appellant's treating physician noted 
the in service exposure contributed to the condition, and 
where medical treatise information from the Merck manual 
declared the most impact was obtained prior to the age of 18.  
The veteran argues that he was fair skinned and red headed, 
when serving in the U.S. Navy.  He further asserts that he 
was required to serve in a T-shirt, leaving large portions of 
his upper body exposed to the sun.  The veteran argued that 
the evidence clearly favored a resolution in his favor, as 
the veteran's physician had opined that the in-service 
exposure contributed to the current disability picture.  The 
veteran also contends that the June 2002 VA examiner's 
opinion that the veteran's 600 months of exposure after 
service far outweighed his 21 months of in service exposure 
was incorrect use of statistics.  It is argued that exposure 
to the sun while in the Navy was a daily event, while the 
exposure after service would have been more on the occasional 
occurrence.  

Evidence on file at the time of the Board's September 20, 
2004, decision, consisted of the veteran's service medical 
records which showed a March 1946 separation examination 
report indicating normal skin, hair and glands.  The report 
contained no remarks on abnormalities not otherwise noted.  
There was no summary of defects noted.

According to a letter dated April 2000 by G.L.M., M.D, a 
biopsy specimen was obtained from a lesion located on the 
veteran's left shoulder during his March 2000 dermatology 
evaluation at the Mayo Clinic.  Examination of the specimen 
showed a compound nevus with mild cytologic and architectural 
atypia.  The lesion required further treatment with excision 
surgery.  G.L.M., M.D., stated that because this was an 
atypical lesion and due to a chance of reoccurrence, the 
veteran should have future skin evaluations to detect any new 
or recurrent skin cancers.

In May 2001, the veteran filed a claim seeking service 
connection for solar keratosis and cancerous skin conditions.  
He indicated that these conditions were related to his 
continuous sun exposure and sunburns while on active duty.

According to a letter dated December 2001, D.B., M.D., 
indicated that she began caring for the veteran's skin 
problems in September 2000.  The veteran had a history of 
actinic keratoses at that point, but no actual skin cancers.  
At the veteran's initial evaluation, five actinic keratoses 
were found on the upper back, left forearm and left hand.  
They were treated with liquid nitrogen.  The veteran was 
treated in January 2001, and that time, D.B., M.D., noted the 
presence of multiple ill-defined actinic keratoses on the 
veteran's forearms and hands.  These areas were treated with 
Efudex cream for three weeks.  The veteran subsequently had a 
dermatitis response from the Efudex, indicating the presence 
and treatment of actinic keratoses and/or early skin cancers.  
At a July 2001 treatment, six lesions located on the 
veteran's face, ear and forearm were treated with liquid 
nitrogen.

In the December 2001 letter, D.B., M.D., noted that actinic 
keratoses were almost always caused by excessive sun 
exposure.  Numerous sources indicated that sun damage to the 
skin accumulates over the years so that even small exposures 
will add to the lifetime total.  D.B., M.D., stated that 
while she could not say that the veteran's exposure to 
subtropical conditions was the sole cause of his current skin 
condition, she could say with all certainty that it 
contributed to the problem. According to D.B., M.D., what 
level of contribution this environmental exposure had no one 
can ascertain.  D.B., M.D., stated that she would never 
purport that the veteran's skin condition was entirely due to 
his being placed in the environments the military placed him.  
However, the physician truly believed that the veteran's 
experiences while in the military did have an impact on his 
dermatologic condition.

In a statement received January 2002, the veteran indicated 
that he was not offered sunscreen lotion to protect his skin 
during active duty.  He eventually got special permission to 
wear a full-length shirt for sun protection purposes.  He 
stated that solar keratosis and sunburn damage by UVA/UVB 
rays are cumulative.  The veteran stated that following his 
discharge from service in March 1946, he proceeded to garden, 
play baseball and softball, wash the car and mow yards. 
Sometimes, he did so without enough protection from the suns 
harmful rays, and he indicated that he got sunburned as a 
result.

In a separate statement dated January 2002 addressed to 
G.L.M., M.D., the veteran indicated that his skin damage was 
cumulative, resulting from repeated sunburns before the age 
of 18 to 20.  He stated that during service, he spent 
approximately 15 months in generally subtropical climates.  
He was stationed at Jacksonville, Florida; Miami/Ft. 
Lauderdale, Florida; San Luis Obispo, California; and Moffett 
Field outside San Francisco, California.

In June 2002, the veteran received a VA examination.  
According to the exam report, the veteran stated that he had 
several skin cancers treated, one on his neck and one on the 
left upper arm.  The VA examiner noted that a previous letter 
from the Mayo Clinic indicated that the lesion on his left 
upper arm was a so-called dysplastic nevus.  According to the 
VA examiner, however, this lesion really was not a carcinoma.  
It was noted that the veteran previously had lots of actinic 
keratosis.  He spent 21 months in service, and was stationed 
in Florida and California and was in flight training.  Upon 
examination, there was no evidence of active carcinoma, 
melanoma, or other unusual pigmented lesions.  The VA 
examiner examined all of the veteran's sun-exposed skin.  The 
veteran had lots of actinic keratosis and diffused photo 
damage with atrophic pink scaly skin across the dorsal 
forearms, upper arms and lots on his face.  He had a plan of 
continued care with D.B., M.D.

Regarding diagnosis, the VA examiner stated that the 
veteran's claim for service connection for actinic keratosis 
and skin cancer would have to be seen in light of the fact 
that these conditions were caused by cumulative sun exposure.  
The examiner stated that the 21 months of his military 
service would have to be factored in as opposed to the at 
least 600 months afterwards where the veteran also had sun 
exposure while gardening, mowing the lawn, and doing 
recreational and occupational activities.  Therefore, the 
veteran would have a hard time saying that anything more than 
1/50th or so of the responsibility of his actinic keratosis 
and carcinomas would be attributable to his time during his 
military service.

In May 2004, the veteran appeared and testified at a personal 
hearing via videoconference.  He testified that his skin 
disorder due to over exposure to the sun began during 
service, while stationed in Florida.  At that time, he was in 
boot camp, and experienced an outbreak of blisters on his 
whole upper body and arms, neck and face.  He also had 
sunburns and the Navy did not offer him any sunscreen 
protection.  No treatment for his skin condition was offered 
by the Navy.  The veteran indicated that he was exposed to 
the sun 17 months out of his 21 months of active duty.  He 
reported that he was not treated within the first few years 
of leaving service.  He indicated that the first time he was 
tested for phosphorous skin cancer was about five years back.



Analysis

With regard to the veteran's first contention that his 
treating physician noted the in service sun exposure 
contributed to the veteran's skin condition.  The December 
2001 letter from D.B., M.D., stated that actinic keratosis is 
almost always caused by excessive sun exposure and that sun 
damage accumulates over the years, D.B., M.D., also states 
that, in the veteran's case, no one can ascertain what level 
of contribution there is regarding the veteran's 
environmental exposure and his resulting skin disorder.  
While this physician believed that the veteran's sun exposure 
in the military impacted his dermatologic condition, D.B., 
M.D., also stated that she would never purport that the 
veteran's skin condition was entirely due to his sun exposure 
while in the military.  Therefore, the veteran's treating 
physician did not link the veteran's sun exposure 50 years 
prior as being the sole cause of his current skin condition.

The veteran's second contention that medical treatise 
information from the Merck manual declared the most impact of 
sun exposure was obtained prior to the age of 18; although 
not specifically mentioned in the Board decision, it was 
noted that the veteran notified G.M., M.D., in a statement 
dated in January 2002 that his skin damage was cumulative 
resulting from repeated sunburns before the age of 18 to 20.  
In addition, the physician's noted the veteran's sun exposure 
and its cumulative effects when rendering their opinions.  
The medical treatises submitted by the veteran did not do 
more than present a generic statement concerning a possible 
link, which was later addressed by the above-cited 
physicians.

The veteran's third contention is that the June 2002 VA 
examiner's opinion that the veteran's 600 months of exposure 
after service far outweighed his 21 months of in service 
exposure was incorrect use of statistics.  It is argued that 
exposure to the sun while in the Navy was a daily event, 
while the exposure after service would have been more on the 
occasional occurrence.  In this instance, the veteran simply 
disagrees with the examiners opinion.

The veteran's contentions amount to a disagreement as to how 
the facts were weighed or evaluated.  

In light of the foregoing, it is found that there was a basis 
in fact for the Board's September 20, 2004, denial of service 
connection for a skin disability.  To conclude otherwise, one 
would have to reweigh and reevaluate the evidence.  As noted 
above, such a process cannot result in a finding of CUE.  
Further, the record does not show, and the veteran does not 
allege, that any evidence was ignored or that the relevant 
law and regulations in effect at the time were omitted, 
misinterpreted or misapplied.  Indeed, the veteran has not 
shown that the Board's September 20, 2004 decision was 
arbitrary, capricious, or an abuse of discretion, or 
otherwise not in accordance with law.  As such, that decision 
cannot be said to be the product of CUE.  Accordingly, there 
is no basis on which to reverse or revise that decision.


ORDER

CUE not having been established, the motion for reversal or 
revision of the September 20, 2004, Board decision, which 
denied entitlement to service connection for a skin 
disability, is denied.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



